Citation Nr: 1758045	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  11-17 922	)	DATE
	)
	)

On appeal from the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to waiver of overpayment debt in the amount of $10,195.00.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to April 1972, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 decision by the Roanoke Regional Office that the Veteran's debt was validly created, and also from a November 2010 Committee decision denying waiver of the debt.  The Veteran perfected timely appeals as to both decisions.  He presented sworn testimony in support of his appeals during an October 2012 videoconference hearing before the undersigned.  

In May 2014, the Board held that the Veteran's debt was validly created.  The Veteran did not appeal this decision to the United States Court of Appeals for Veterans Claims (Court).  Therefore, the decision is final.  The Board also remanded the remaining question of waiver of the debt for further evidentiary development.  

The Veteran has filed a separate claim for an effective date earlier than September 1, 2010, for his second wife to be added to his VA benefits as his dependent.  Specifically, he asserts that she became his dependent in October 2005, when they were married, and that the VA should recognize this status in the context of his VA benefits.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

In this regard, the Board notes that current VA regulations require that all claims filed on or after March 24, 2015, be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 38 C.F.R § 3.155(d) (2017); 79 Fed. Reg. 57660 (Sept. 25, 2014).  In the instant case, the Veteran's claim for an earlier effective date prior to September 1, 2010, for his second wife to be added to his VA benefits as his dependent was raised prior to March 24, 2015, and thus it need not be filed on a standard form prescribed by the Secretary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action on his part is required.


REMAND

None of the actions requested in the Board's May 2014 remand.  Therefore, another remand is required.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the veteran to develop the facts pertinent to the claim.  Furthermore, the RO is required to fully complete the development ordered by the Board.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  We regret the additional delay in the Veteran's case.  

If the requested actions were indeed taken, but documentation of them was not associated with the Veteran's VA claims file, and thus not available to the Board, then the only action required is for the Committee to associate all new evidence with the Veteran's file for review by the Board.  

Equity and good conscience 

The law provides that there shall be no collection of an overpayment, or any interest thereon, which results from participation in a benefit program administered under any law by VA when it is determined by a Committee that collection would be against equity and good conscience.  The term "overpayment" refers only to those benefit payments made to a designated living payee or beneficiary in excess of the amount due or to which such payee or beneficiary is entitled.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962. 

Absent fraud, misrepresentation, or bad faith, a waiver of indebtedness may be authorized in a case in which collection of the debt would be against equity and good conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965.  In this case, the Committee found no fraud, misrepresentation or bad faith on the part of the Veteran in the creation of this debt and the Board agrees.  Therefore, the equity and good conscience standard applies to this case.  In essence, "equity and good conscience" means "fairness to both the appellant and to the government."  Equity and good conscience involves a variety of elements.  The list of elements contained in the regulation is not, however, all inclusive.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  

Particular emphasis, however, is placed upon the elements of the fault of the debtor and undue hardship.  38 C.F.R. § 1.965(a).  The elements to be considered are:  1) Fault of the debtor.  Where the actions of the debtor contribute to creation of the debt.  2) Balancing of faults.  Weighing fault of the debtor against VA fault.  3) Undue hardship.  Whether collection would deprive debtor or family of basic necessities.  4) Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.  5) Unjust enrichment.  Failure to make restitution would result in unfair gain to the debtor.  6) Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965. 

In this case the Veteran asserts that repaying this debt would cause his family undue hardship.  The Committee indicated in the Statement of the Case that in light of the Veteran's family income and expenses, as reflected on a December 2010 Financial Status Report filed by the Veteran, no such hardship is likely.  However, careful review of the Veteran's paper-based and his electronic claims file reveals that this document is not of record, and thus not available for appellate review.  A copy of this Financial Status Report should therefore be associated with his claims file.  Additionally, during the October 2012 hearing, the Veteran continued to assert that repaying the debt would cause hardship.  Therefore, an updated Financial Status Report should be solicited from the Veteran.  The Veteran is advised to submit any documentation of the hardship caused by the VA's current collection of this debt, as well.

In his March 2012 substantive appeal, the Veteran requested the opportunity to pay $150 a month toward the debt, asserting that more would cause undue hardship.  This is a clear offer of compromise, which should be addressed by the Committee, but has not been so addressed.  31 U.S.C.A. § 3711; 38 U.S.C.A. §§ 501, 3720; 38 C.F.R. § 1.970.

During the hearing on appeal, the Veteran requested an accounting of how much of the declared debt had already been collected.  As the Committee must again consider the Veteran's entitlement to a waiver of the debt, this information should be calculated precisely and provided to the Veteran.  If any or all of the debt is eventually waived, it will be important to ascertain exactly how much should be returned to the Veteran.  

Accordingly, the case is REMANDED for the following actions:

1.  Ascertain whether the Committee has taken the actions requested but failed to associate documentation of them with the Veteran's claims file.  IF this is the case, then the Committee must upload all of its documents pertaining to the Veteran into his electronic claims file, ensure that the Board's remand orders have been fully satisfied, and then re-certify the matter to the Board.  IF NOT, then the following actions must be accomplished.

2.  Obtain a copy of the Veteran's December 2010 Financial Status Report for inclusion in either his paper or electronic claims file.

3.  Request that the Veteran complete and submit additional Financial Status Reports for reflecting his financial situations for the years 2011, 2012, 2013, and currently.  The Veteran should also submit any documentation of hardship caused by the VA's collection of this debt which he wishes the Committee to consider.

4.  The Veteran should be provided with an accounting of how much of the declared debt had already been collected.  

5.  After the development requested above has been completed, the Committee should again review the record, applying the standard of equity and good conscience to the facts of the case, with particular attention to the elements of the Veteran's fault and undue hardship.  If the waiver remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


